DETAILED ACTION
This action is in response to the initial filing dated 9/21/2021.  Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 9/21/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 9/21/2021.  These drawings are acceptable.

Claim Objections
Claims 1-5 and 10-17  contain the following informalities:  
Claim 1 recites the limitation “an actuator” in line 3.  Claim 1 also recites the limitation “an actuator” in line 2.  It appears that the recitation of “an actuator” in line 3 should be “the actuator”.
Claim 4 recites the limitation “an actuator position” in lines 4-5.  Claim 4 indirectly depends from claim 1.  Claim 1 recites the limitation “a position of an actuator” in line 2.  It appears that the recitation of “an actuator position” in claim 4 should be “the actuator position”.
Claim 5 recites the limitation “a valve housing” in line 2.  Claim 5 depends from claim 4.  Claim 4 recites the limitation “a valve housing” in line 2.  It appears that the recitation of “a valve housing” in claim 5 should be “the valve housing”.
Claim 10 recites the limitation “at least one fluid channels” in lines 3-4.  It appears that this limitation should be “at least one fluid channel”.
Claim 11 recites the limitation “or a drive torque” in line 2.  The claim does not end with a period (.).  It appears that this limitation should be “or a drive torque.”.
Claim 12 recites the limitation “the fluid channel” in line 2.  Claim 12 depends from claim 10.  Claim 10 recites the limitation “at least one fluid channel” in line 2.  It appears that the recitation of “the fluid channel” should be “the at least one fluid channel”.
Claim 17 recites the limitation “the axial direction” in line 4.  It appears that the recitation of “the axial direction” in line 4 should be “an axial direction”.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the actuator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the actuator" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6, 7, 9-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilfert et al. (US 6957801).  Claim(s) 9 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 1, the Wilfert et al. reference discloses the structure wherein one of ordinary skill in the art would perform the method of making and/or using a valve assembly (100) in order to detect a position of an actuator (valve element 104) of a control valve (100) through detection of an actuator-characteristic operating variable, wherein the control valve can be adjusted by [the] actuator (valve element 104) and the actuator-characteristic operating variable comprises a drive operating force or driving torque (as the torque source 402 causes the gear train 404, the position sensor 406, and the output shaft 302 to rotate, the valve element 104 also rotates; see at least col. 5, lines 9-16; it is considered that the position sensor 406 is a rotary variable differential transformer; col. 4, lines 47-51); and determining the actuator position based on the detection of the actuator-characteristic operating variable.  
In regards to claim 2, the Wilfert et al. reference discloses wherein the detection of the actuator-characteristic operating variable is continuous or discontinuous (it is considered that the position sensor 406 would detect the position of the valve element 104 based on the drive force from the torque source 402 based on at least when the torque source is operated; col. 4, lines 44-47; therefore, the detection would be at least discontinuous).  
In regards to claim 3, the Wilfert et al. reference discloses monitoring the actuator position (valve element 104) based on the detected actuator-characteristic operating variable (considered the drive force from the stepper motor / torque source 402); and diagnosing the actuator position based on a change in the actuator-characteristic operating variable (the torque source 402 rotates the rotary core 420 which interacts with the windings 416 and 418a, 418b and the change in magnetic coupling permits the position sensor to determine the position of the valve element; see col. 4, line 44 to col. 5, line 8).  
In regards to claim 4, the Wilfert et al. reference discloses moving the actuator relative (valve element 104) to a valve housing (102) of the control valve by a drive (stepper motor / torque source 402); and changing the actuator-characteristic operating variable at a predetermined position of the actuator relative to the valve housing, wherein the changing is reversible, further wherein the change in the actuator-characteristic operating variable is assigned to an actuator position (see at least col. 4, line 44 to col. 5, line 8).
Regarding claim 6, the Wilfert et al. reference discloses a control valve position detection device for a control valve (100), the control valve device comprising: a control element (valve element 104) configured to be adjusted by a drive (stepper motor / torque source 402); and electronics (position sensor 406) configured to detect a position of the control element based on an actuator-characteristic operating variable, the actuator-characteristic operating variable comprising a drive power, a drive actuating force, or a drive torque (as the torque source 402 causes the gear train 404, the position sensor 406, and the output shaft 302 to rotate, the valve element 104 also rotates; see at least col. 5, lines 9-16; it is considered that the position sensor 406 is a rotary variable differential transformer; col. 4, lines 47-51).  
In regards to claim 7, the Wilfert et al. reference discloses wherein the electronics are further configured to cause a short-term change in the actuator-characteristic operating variable (via the operation of the torque source 402), wherein the short-term change is reversible.  
In regards to claim 9, the Wilfert et al. reference discloses wherein the electronics (position sensor 406) are coupled to monitoring electronics (control circuit (not shown); see col. 4, line 44 to col. 5, line 8) for being configured to monitor a position of the actuator (valve element 104).
Regarding claim 10, the Wilfert et al. reference discloses a directional control valve (100) for adjusting a process fluid flow (considered the fluid flow through the flow path leading from the port 108 to the port 110), comprising: at least one fluid channel (considered the channel from the port 108 to the port 110); an actuator (valve element 104) for closing and at least partially opening one of the at least one fluid channels (see figure 2 for the valve element 104 closing the flow path); a drive (stepper motor / torque source 402) coupled to the actuator (valve element 104) for applying actuating forces; and a control valve position detection device comprising: a control element (gear train 404) configured to be adjusted by the drive; and electronics (position sensor 406) configured to detect a position of the control element based on an actuator-characteristic operating variable (as the torque source 402 causes the gear train 404, the position sensor 406, and the output shaft 302 to rotate, the valve element 104 also rotates; see at least col. 5, lines 9-16; it is considered that the position sensor 406 is a rotary variable differential transformer; col. 4, lines 47-51).  
In regards to claim 11, the Wilfert et al. reference discloses wherein the actuator-characteristic operating variable comprises a drive power, a drive actuating force, or a drive torque (as the torque source 402 causes the gear train 404, the position sensor 406, and the output shaft 302 to rotate, the valve element 104 also rotates; see at least col. 5, lines 9-16; it is considered that the position sensor 406 is a rotary variable differential transformer; col. 4, lines 47-51).
In regards to claim 17, the Wilfert et al. reference discloses at least 2 position detectors (considered the windings 418a, 418b) arranged at a distance from one another along a direction of movement of the actuator relative to the valve housing, wherein the direction of movement is in the circumferential direction with respect to an axis of rotation (the windings 418a, 418b interact with the rotary core 420 for detecting the position; col. 4, line 44 to col. 5, line 8).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilfert et al. (US 6957801) in view of Clement et al. (US 5019054).  Claim(s) 8 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
In regards to claim 5, the Wilfert et al. reference does not expressly disclose wherein a frictional resistance between the actuator and [the] valve housing is increased in the predetermined actuator position.
However, the Clement et al. reference teaches a control valve (10) including an actuator (valve member 50) that is movable relative to a valve housing (12) wherein the actuator (valve member 50) includes a protrusion (72) that interacts with protrusions (74) on the valve housing wherein the interaction of the protrusions will give a user a feeling for when the actuator (valve member 50) is in a desired position (col. 4, lines 24-30).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an increased frictional resistance between the actuator and the valve housing in a predetermined position of the actuator relative to the valve housing of the Wilfert et al. reference in the manner of the interaction of a protrusion of the actuator (valve member) interacting with a protrusion of the valve housing as taught by the Clement et al. reference in order to permit a user to determine when the placement of the actuator relative to the valve housing is in a desired position (predetermined position).
It is considered that the movement of the protrusion (Clement et al.: 72) of the actuator (Clement: valve member 50) relative to the protrusion (Clement et al.: 74) of the valve housing (Clement et al.: 12) would provide an increase in frictional resistance due to the interaction of the protrusion (Clement et al.: 72) of the actuator (Clement: valve member 50) relative to the protrusion (Clement et al.: 74) of the valve housing (Clement et al.: 12).
In regards to claim 8, the Wilfert et al. reference discloses an actuator (valve member 104) and a valve housing (102) wherein the actuator is positioned for relative displacement relative to the valve housing.
The Wilfert et al. does not disclose wherein the electronics are further configured for generating a short-term resistance peak against a relative displacement of the actuator and the valve housing, wherein the short-term resistance peak is generated by an abrupt increase of frictional resistance, so that the actuator-characteristic operating variable increases abruptly.
However, the Clement et al. reference teaches a control valve (10) including an actuator (valve member 50) that is movable relative to a valve housing (12) wherein the actuator (valve member 50) includes a protrusion (72) that interacts with protrusions (74) on the valve housing wherein the interaction of the protrusions will give a user a feeling for when the actuator (valve member 50) is in a desired position (col. 4, lines 24-30).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to generate a short-term resistance peak against a relative displacement of the actuator (valve member) and the valve housing of the Wilfert et al. reference, wherein the short-term resistance peak is generated by an abrupt increase of frictional resistance as taught by the Clement et al. reference in order to permit a user to determine when the placement of the actuator relative to the valve housing is in a desired position (predetermined position).
It is considered that the movement of the protrusion (Clement et al.: 72) of the actuator (Clement: valve member 50) relative to the protrusion (Clement et al.: 74) of the valve housing (Clement et al.: 12) would provide an increase in frictional resistance due to the interaction of the protrusion (Clement et al.: 72) of the actuator (Clement: valve member 50) relative to the protrusion (Clement et al.: 74) of the valve housing (Clement et al.: 12) wherein the increase in frictional resistance would provide a resistance to the drive (Wilfert et al.: torque source 402) during operation.
In regards to claim 12, the Wilfert et al. reference discloses a valve housing (102) which at least partially bounds the [at least one] fluid channel (see figure 2).
The Wilfert et al. reference does not expressly disclose wherein the valve housing includes a position detection auxiliary arranged and configured to cooperate with a position detector, which is assigned to the actuator and is connected in a rotationally fixed manner to the actuator so that the position detector generates a position signal, associated with the actuator, wherein the position detection auxiliary is arranged on a valve seat cooperating with the actuator in order to close and open the fluid channel.  
However, the Clement et al. reference teaches a control valve (10) including an actuator (valve member 50) that is movable relative to a valve housing (12) wherein the valve housing includes a position detection auxiliary (protrusions 74) that is arranged and that is configured to cooperate with a position detector (protrusion 72), which is assigned to the actuator (valve member 50; see figure 4) and is connected in a rotationally fixed manner to the actuator (the protrusion 72 is located on member 58 of the valve member 50; see figure 4) so that the position detector generates a position signal, associated with the actuator, wherein the position detection auxiliary is arranged on a valve seat (it is considered that the protrusions 74 are arranged on the valve seat through the valve housing 12) cooperating with the actuator in order to close and open the fluid channel (32, 30) wherein the interaction of the protrusions will give a user a feeling for when the actuator (valve member 50) is in a desired position (col. 4, lines 24-30).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve housing (Wilfert et al.: 102) and the actuator (Wilfert et al.: valve member 104) of the Wilfert et al. reference with a position detection auxiliary and a position detector, respectively, as taught by the Clement et al. reference such that the position detector generates a position signal in order to give a user a feeling for when the actuator (valve member) is in a desired position.
In regards to claim 13, the combination of the Wilfert et al. reference and the Clement et al. reference discloses wherein a position detection aid (Clement et al.: it is considered that the protrusion 72 defines a position detection aid) and the position detector (Clement et al.: 74) are arranged and coordinated with each other to engage with each other at a predetermined position of the actuator relative to the valve body, whereby a position signal indicative of the actuator position is generated (Clement et al.: col. 4, lines 24-30).  
In regards to claim 14, the combination of the Wilfert et al. reference and the Clement et al. reference discloses wherein the position detection auxiliary (Clement et al.: protrusion 74) and the position detector (Clement et al.: protrusion 72) are configured to form a frictional contact during a movement of the actuator relative to the valve housing, wherein the frictional contact causes a short-term resistance peak against the relative movement including a sudden increase of frictional resistance. 
It is considered that the movement of the protrusion (Clement et al.: 72) of the actuator (Clement: valve member 50) relative to the protrusion (Clement et al.: 74) of the valve housing (Clement et al.: 12) would provide an increase in frictional resistance due to the interaction of the protrusion (Clement et al.: 72) of the actuator (Clement: valve member 50) relative to the protrusion (Clement et al.: 74) of the valve housing (Clement et al.: 12).
In regards to claim 15, the combination of the Wilfert et al. reference and the Clement et al. reference discloses wherein the position detection auxiliary (Clement et al.: protrusion 74) is formed by a projection projecting from a valve body inner side (Clement et al.: it is considered that the protrusion 74 projects away from the inner portion of the valve housing 12), wherein the position detector (Clement et al.: protrusion 72) is formed by a projection projecting from an actuator outer side (Clement et al.: it is considered that the protrusion 72 projects away from an outer side of surface of element 58).
In regards to claim 16, the combination of the Wilfert et al. reference and the Clement et al. reference discloses wherein the position detection auxiliary (Clement et al.: protrusion 74) and the position detector (Clement et al.: protrusion 72) are made of plastic (Clement et al.: col. 3, lines 47-50).
The combination of the Wilfert et al. reference and the Clement et al. reference does not expressly disclose wherein the position detection auxiliary is made of a softer material than the position detector.  
It is noted that the Clement et al. reference states that the actuator (Clement et al.: valve member 50) may preferably be molded from a softer plastic such as polypropylene, nylon or Teflon than the valve housing (Clement et al.: body 12) (Clement et al.: col. 3, lines 47-50).  However, the Clement et al. reference does not state that the actuator must be made from a softer plastic than the valve housing.  
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to manufacture the position detection auxiliary of the valve housing from a softer material than the position detector on the actuator in order to provide wear on desired the components of the control valve, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al. (US 6263915), Hayashi et al. (US 6220284), Juniman (US 5856743), Charbonneau et al. (US 4891975), Barker (US 3462115), Wilby (US 20110042593), and Smith et al. (US 20160363236) disclose various valve assemblies that include a position sensor to detect the position of a valve member.  Loper (US 6240959), Fujimoto et al. (US 5156065) and Clement et al. (US 5203769) disclose various control valve assemblies that include a position detector between an actuator (valve member) and a valve housing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753